The facts have been well stated by Mr. Justice Heher in an opinion of this court reported sub nom., Edge v. BoardwalkSecurities Corp., 115 N.J.L. 286, and same, except for the amount of judgment which was reduced on retrial from $150,000 to $132,229.20, are incorporated in this opinion as if set forth herein at length.
A jury heretofore found an obligation binding upon the parties and this court limited the phrase "at any time" in the re-purchase clause of the letter of June 22d 1926, so that same obligated the appellee to exercise his option within "a reasonable time." Edge v. Boardwalk Securities Corp., supra.
The question here presented is whether or not the reasonable time contemplated by the parties was a question of law or of fact.
The "reasonable time" peculiar to the case at bar obviously depended upon market conditions, and quite possibly, upon other pertinent factors, and was for the jury to determine *Page 217 
under all of the circumstances of the case. Edge v. BoardwalkSecurities Corp., supra; Blatt v. Boardwalk Securities Corp.,114 N.J.L. 477.
We find no merit in the other points urged for reversal.
The judgment under review is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None.